Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 22-27, 31, and 38-41  in the reply filed on 12/15/21 is acknowledged.
Claims 28-30 and 32-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/15/21.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 22-27, 31, and 38-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., abstract idea) without significantly more.  
Step 1:  Claim 22 is directed to a method, which is a statutory category of invention.
Step 2A Prong One:  Claim 22 recites the steps of receiving operational state data of an industrial process, determining the presence of aberrant conditions based on the received data, determining an impact of the aberrant conditions on the industrial process, and presenting the 
Step 2A Prong Two:  Claim 22 does not recite any additional elements beyond the judicial exception.  The preamble does not positively add limitations to the claimed method, or further modify limitations recited in the body of the claim, and thus does not limit the claim.  As such, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.
Step 2B:  Since claim 1 does not recite any additional elements beyond the judicial exception as noted above with respect to Step 2A Prong Two, then likewise the claim as a whole does not amount to significantly more than the recited exception.

Claims 23-27, 31, and 38-41 do not cure the deficiencies noted above with respect to independent claim 1.  These are also directed to concepts that fall into the “mathematical concept” and/or “mental process” groups of abstract ideas.
Claim 25 recites the additional elements of implementing, without human intervention, the determined corrective action.  Claim 38 recites the additional elements of a user interface and processor. Claim 41 recites the additional element of a non-transitory computer readable medium.  But these elements are recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer.  Thus, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.  Further, mere instructions to apply an exception cannot provide an inventive concept per Step 2B.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22-27, 31, and 38-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noboa et al. US 2015/0227870 (“Noboa”).
Noboa discloses:
22.	A method comprising:
receiving, from each of one or more industrial process components, data, the data indicative of a current operational state of the one or more industrial process components in an industrial process (e.g., [0068]);
determining, based on the received data, whether one or more aberrant operating conditions for each of the one or more industrial process components is present (e.g., [0068]);

presenting the determined at least one impact of the one or more aberrant operating conditions on the industrial process (e.g., Figs. 5-6: “Waste Expense”, “Savings Opportunity”, “Inefficiency Impact”).  
23.	The method of claim 22, further comprising:
determining, for each of two or more aberrant operating conditions, the impact on the industrial process; and
presenting the determined at least one impact of the two or more aberrant operating conditions on the industrial process in order of highest impact (e.g., Figs. 5-6, columns can be sorted in order of importance, expense, savings opportunity, and/or inefficiency impact of the various faults).  
24.	The method of claim 22, further comprising: determining a corrective action for each of the one or more aberrant operating conditions for each of the one or more industrial process components, the corrective action, if implemented, reducing the impact of the one or more aberrant operating conditions for each of the one or more industrial process components; and
2 of 7presenting the corrective action for each of the one or more aberrant operating conditions for each of the one or more industrial process components (e.g., [0181]).

26.	The method of claim 22, further comprising: determining, based on the received data, whether one or more aberrant operating conditions for each of the one or more industrial process components is present by determining the received data varies from an expected operational state by more than a predetermined amount (e.g., [0068]).  
27.	The method of claim 22, further comprising: determining, based on the received data, whether one or more aberrant operating conditions for each of the one or more industrial process components is present by determining the received data varies from an average of the received data over a predetermined time by a predetermined amount (e.g., [0106]).  
31.	The method of claim 22 wherein determining at least one impact of the one or more aberrant operating conditions on the industrial process includes determining an economic cost of the industrial process operating under the aberrant operating conditions for at least one of the one or more industrial process components (e.g., Figs. 5-6: “Waste Expense”, “Savings Opportunity”, “Inefficiency Impact”).  
38.	An apparatus comprising:
at least one interface configured to receive from each of one or more industrial process components, data, the data indicative of a current operational state of the one or more industrial process components in an industrial process (e.g., Fig. 2 #48);

at least one processor operatively coupled to the at least one interface and the user interface (e.g., Fig. 2 #24), the at least one processor configured to:
determine, based on the received data, whether one or more aberrant operating conditions for each of the one or more industrial process components is present (e.g., [0068]);
in accordance with a determination that one or more aberrant operating conditions is present in at least one of the one or more industrial process components, determine at least one impact of the one or more aberrant operating conditions on the industrial process (e.g., Figs. 5-6: “Waste Expense”, “Savings Opportunity”, “Inefficiency Impact”);
present on the user interface one or more or the aberrant operating conditions along with the corresponding determined at least one impact (e.g., Figs. 5-6: “Waste Expense”, “Savings Opportunity”, “Inefficiency Impact”);
receive via the user interface user input that resolves one or more of the presented aberrant operating conditions (e.g., [0113]); and
5 of 7operate the industrial process with the one or more aberrant operating conditions resolved (e.g., [0113]).
39.	The apparatus of claim 38, wherein the at least one processor is further configured to:
determine, for each of two or more aberrant operating conditions, the impact on the industrial process; and
present the determined at least one impact of the two or more aberrant operating conditions on the industrial process in order of highest impact (e.g., Figs. 5-6, columns can be sorted in order of importance, expense, savings opportunity, and/or inefficiency impact of the various faults).  
40.	The apparatus of claim 38, wherein the at least one processor is further configured to:
determine a corrective action for each of the one or more aberrant operating conditions for each of the one or more industrial process components, the corrective action, if implemented, reduces the impact of the one or more aberrant operating conditions for each of the one or more industrial process components; and
present on the user interface the corrective action for each of the one or more aberrant operating conditions for each of the one or more industrial process components (e.g., [0181]).  
41.	A non-transitory computer readable medium containing instructions that when executed cause at least one processing device to:
receive, from each of one or more industrial process components, data, the data indicative of a current operational state of the one or more industrial process components in an industrial process (e.g., [0068]);
determine, based on the received data, whether one or more aberrant operating conditions for each of the one or more industrial process components is present (e.g., [0068]);
in accordance with a determination that one or more aberrant operating conditions is present in at least one of the one or more industrial process components, determine at least one impact of the one or more aberrant operating conditions on the industrial process (e.g., Figs. 5-6: “Waste Expense”, “Savings Opportunity”, “Inefficiency Impact”); and

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A JARRETT whose telephone number is (571)272-3742. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 




/RYAN A JARRETT/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        
03/22/22